t c summary opinion united_states tax_court candice t whitman petitioner v commissioner of internal revenue respondent docket no 13854-07s filed date candice t whitman pro_se russell f kurdys for respondent haines judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated section references are to the internal_revenue_code as amended and as in effect when the petition was filed this opinion shall not be treated as precedent for any other case this collection case under sec_6330 is before us on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed for the reasons stated below we must grant respondent’s motion petitioner resided in pennsylvania at the time her petition background was filed on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for through petitioner alleges that around that time she went on vacation to florida and had her mail forwarded to a florida post office box the u s postal service attempted delivery and left notice of the attempted delivery at her correct pennsylvania address on date the u s postal service did not attempt delivery at the florida post office box on date the notice_of_determination went unclaimed and it was returned to respondent on date after petitioner contacted respondent’s appeals_office a courtesy copy of the notice_of_determination was sent to petitioner on date on date petitioner mailed her petition to the court and the court filed it on date on date the court filed respondent’s motion to dismiss for lack of jurisdiction on date the court filed petitioner’s objection to the motion a hearing was held in pittsburgh pennsylvania on date discussion we have jurisdiction to review a determination under sec_6330 if the taxpayer appeals within days of the determination sec_6330 our jurisdiction in these cases depends on the issuance of a valid notice_of_determination and the filing of a timely petition for review 122_tc_258 sec_6330 does not specify how the commissioner is to give notice of a determination under that section we have held the method congress authorized in subsections a and b of sec_6212 for sending notices of deficiency will suffice for sec_6330 notices of determination weber v commissioner supra pincite accordingly a notice_of_determination is sufficient if it is sent by certified or registered mail to the taxpayer at the taxpayer’s last_known_address id pincite the effect of the shall be sufficient language in sec_6212 is to provide a safe_harbor assuring the commissioner that the notice_of_deficiency is valid for these purposes even if the notice is not received by the taxpayer before the end of the petition period 81_tc_65 75_tc_318 affd without published opinion 673_f2d_1332 7th cir there is no dispute that respondent sent the notice_of_determination to petitioner’s last_known_address by certified mail petitioner alleges that she was in florida when delivery was attempted and that she asked the u s postal service to temporarily forward her mail to a florida post office box while she was on vacation if petitioner’s allegation is true the result is unfortunate but the failure to forward her mail has no bearing on the jurisdictional issue once the notice is mailed to the taxpayer’s last_known_address nothing in the internal_revenue_code requires the commissioner to take additional steps to effect delivery sebastian v commissioner tcmemo_2007_ howard v commissioner tcmemo_1993_315 citing 864_f2d_1191 5th cir the petition was mailed to the court on date more than days after the date the notice_of_determination was sent date furthermore the courtesy copy of the notice_of_determination mailed to petitioner on date did not revive the 30-day filing period see weber v commissioner supra pincite accordingly the petition was not timely filed and we must dismiss it for lack of jurisdiction in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
